Citation Nr: 1602824	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder and alcohol abuse, as secondary to service-connected disability.  

2.  Entitlement to service connection for radiculopathy in the lower extremities as secondary to service-connected disability.

3.  Entitlement to service connection for stenosis, lumbago, and discogenic disease of the lumbar spine, all as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  The RO in San Juan, Puerto Rico is currently the Agency of Original Jurisdiction (AOJ).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The RO addressed the Veteran's psychiatric disability claim as one for major depressive disorder even though the Veteran originally more generally claimed entitlement to service connection for psychiatric disability and additional Axis I psychiatric disability was shown by the record, including upon VA examination.  The Board has expanded the claim accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of entitlement to service connection for cervical spine disability with radiculopathy of the upper extremities as secondary to service-connected low back condition has been raised by the record in a May 2014 submitted statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 



REMAND

Unfortunately, additional development is required before the Board decides any of the issues on appeal.

Psychiatric Disability

At his February 2014 VA mental health examination, the Veteran reported that he began feeling depressed after he stopped working, which he related to not having any income and feeling like a burden to others.  He added that he attempted suicide twice, in July 2010 and September 2010.  The examiner diagnosed three Axis I disorders:  major depressive disorder, single episode; nicotine dependence; and alcohol abuse.  The examiner added that the Veteran may also have mood instability secondary to alcohol use, but that this was, "not distinguishable from the depression unless the Veteran was completely clean and sober." The examiner further noted that it was not possible to distinguish impairment due to the Veteran's alcohol abuse from that due to his major depressive disorder.  

The examiner noted that the Veteran has received treatment for his major depressive disorder by the VA mental health clinic since January 2011, and has had significantly improved symptoms with medication.  Symptoms of psychiatric disability included depressed mood, chronic sleep impairment, and disturbances of motivation and mood.

Upon reviewing the record and completion of the examination interview, the examiner opined that the Veteran's major depressive disorder began as a result of the Veteran's retirement and current unemployment, which the examiner found consistent with the record and the Veteran's own statements.  The examiner thereby concluded that the Veteran's claimed major depressive disorder was not "proximately due to or the result of" the Veteran's service-connected lumbar strain myositis.  The examiner further observed that this was consistent with past statements including upon prior examination in 2010, when the Veteran reported difficulty adjusting to retirement following 40 years of work with the same company.  

However, the examiner failed to provide an opinion as to whether service-connected lumbar strain myositis had aggravated his major depressive disorder.  Hence, remand is required for this addendum opinion.  

Additionally, the examiner noted that the Veteran's "level of psychosocial dysfunction can be secondary to either or both [of] his diagnoses of major depressive disorder and alcohol abuse." The examiner also concluded that the Veteran's alcohol abuse "evidently preceded the 'onset' of his presently diagnosed major depression by many years," citing the Veteran's self-report of being twice stopped by police for driving under the influence, in 1996 and again in 2001.  The Veteran reported abusing alcohol since 1996, and currently consuming nine to ten beers two to three times per week.  

Because a psychiatric disorder has been more broadly claimed and the Board has herein broadened the claim pursuant to Clemons, the issue of whether the Veteran's alcohol abuse, as a diagnosed Axis I disorder, is causally related to service-connected lumbar strain myositis must also be addressed.  While alcohol abuse may not be service connected on a direct basis, it may be service connected as secondary to an already service-connected disability.  38 C.F.R. § 3.301 (c) (2015).  The Veteran must also be provided appropriate notice with respect to the alcohol abuse aspect of his claim.

Radiculopathy in the Lower Extremities, and Spinal Stenosis, Lumbago and Discogenic Disease of the Lumbar Spine

Upon VA examination of the low back in November 2011, the examiner noted that the following conditions were diagnosed in January 2010 including based on MRI: lumbar degenerative joint disease, mild L4-L5 spondylolisthesis, and left L4-L5 disc protrusion causing severe narrowing of the central canal and the left neural foramina.  The examiner further noted that the Veteran's low back had worsened since his last examination, with current worsened localized pain, numbness of the right foot, itching sensation of the left foot, and a freezing sensation of the toes.  The Veteran also complained of increased symptoms with prolonged standing, including severe low back pain and numbness into the right foot with resulting severe difficulty walking.  The examiner objectively found limitation of motion of the lumbar spine, weakened movement, and excess fatigability.  Severe numbness/radiculopathy in the lower extremities was also present.  

A February 2013 VA treatment record notes that a January 2013 MRI of the lumbar spine revealed moderate to severe lumbar canal stenosis at L4/L5 due to herniated nucleus pulposus, and bilateral foraminal stenosis at L4/L5, greater on the left.  Grade 1 anterolisthesis was also observed at that level.  The Veteran was noted to have chronic, constant back pain with radiation into the lower extremities as well as episodes of bowel incontinence.  

At the examination the Veteran reported a 40-year history working as a "supervisor mechanic of heavy equipment operator."  The examiner assessed "degenerative changes of the lumbar spine [...], worse at L4-L5, with grade 1 spondylolisthesis and left paracentral disc protrusion, causing severe narrowing of the central canal and left neural foramina."

The examiner reviewed the record and opined that it was not at least as likely as not that the Veteran's lumbar spinal stenosis/lumbago and discogenic disease were, "caused by or the result of the Veteran's service-connected lumbar strain and myositis."  The examiner explained, "The spinal stenosis of the lumbar region/lumbago and lumbar paravertebral myositis and strain by definition are two different disease entities with different pathophysiological process unrelated to each other."  

The examiner further explained:

By definition a lumbar myositis is a muscle inflammation with pain.  By definition a left paracentral disc protrusion (herniated disc) is a displacement of the nucleus pulposus that commonly occur due to aging process with wear and tear or heavy lifting, bending, pulling, or twisting.  

By definition a degenerative spondylolisthesis grade 1 is a 25% displacement of the vertebrae due to aging process or unequal stress forces while doing exercises which require hyperextension of the lower back such as gymnastics, football, soccer and weight lifting.  

All conditions diagnosed by MRI and on examination done [are] not a progression of the [service connected] lumbar condition since they are different disease entities.  

The examiner added that the lumbar myositis caused inflammation of the lumbar muscle but not neurological deficits.

Unfortunately, the VA low back examiner failed to provide an opinion addressing aggravation of claimed low back disabilities by the service-connected lumbar strain myositis.  Hence, remand of the claims for secondary service connection for the lumbar spine disorders with radiculopathy in the lower extremities for addendum opinions addressing aggravation is also required.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should provide all required notice in response to the claim for service connection for alcohol abuse as secondary to service-connected disability.  

2. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertaining to post-service treatment or evaluation of the disabilities at issue, to include records pertaining to such treatment or evaluation at the VA Medical Center in San Juan, Puerto Rico. 

3.  Then, the record should be reviewed by the VA examiner who conducted the VA DBQ mental health examination in February 2012.  The examiner should then provide addendum opinions addressing the following: 

a) Whether there is a 50 percent or better probability that the Veteran's service-connected lumbar strain myositis caused or permanently worsened his alcohol abuse, and 

b) Whether there is a 50 percent or better probability that the Veteran's service-connected lumbar strain myositis permanently worsened his major depressive disorder.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is not available, all pertinent evidence of record should be made available to and reviewed by another psychiatrist or psychologist who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  Also, the record should be reviewed by the VA examiner who conducted the VA DBQ examination of the Veteran's lower back in November 2011.  The examiner should provide addendum opinions addressing the following: 

a) Whether there is a 50 percent or better probability that the Veteran's service-connected lumbar strain myositis permanently worsened his radiculopathy in the lower extremities, and 

b) Whether there is a 50 percent or better probability that the Veteran's service-connected lumbar strain myositis permanently worsened his spinal stenosis, lumbar region lumbago, or lumbar discogenic disease.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the prior examiner is not available, all pertinent evidence of record should be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.  
6.  Then, the RO or the AMC should adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




